Citation Nr: 0836261	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-09 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for sensorineural 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied  the benefits sought.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  A hearing loss disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 

3.  A tinnitus disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 

4.  A stomach disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service.


CONCLUSIONS OF LAW

1.  A hearing loss disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    

2.  A tinnitus disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    

3..  A stomach disorder to include diverticulosis was not 
incurred or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2006 and March 2006.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Because the Board's decision herein denies service connection 
for the claimed disabilities, no disability rating or 
effective date is being, or is to be, assigned; accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed to the 
extent warranted, and all available evidence has been 
obtained in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of these letters complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  


Background

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating to a stomach 
disorder, hearing loss and/or tinnitus.  His separation 
examination of June 1946 reported the pertinent systems as 
normal and the absence of any ear abnormalities was also 
documented.  

He filed an original claim for benefits in July 1946, but 
that claim did not request benefits or report complaints as 
to hearing loss or tinnitus but did include a claim for 
colitis.  A VA examination of September 1946 revealed no 
pertinent abnormalities.  

The earliest post service treatment records referencing ear 
complaints are from October 2000, and are limited to 
treatment for the presence of ear wax- 90 percent occlusion 
in the right ear and 100 percent in the left ear at that 
time.  More recent private treatment records contain 
notations as to complaints of hearing loss and tinnitus.  

As noted above, the veteran was afforded a VA examination in 
September 1946 after his discharge in association with a 
claim for service connection for colitis, at which time he 
reported a history of stomach complaints.  However, no 
pertinent pathology was appreciated.  In October 1946, a VA 
gastrointestinal Roentgen report as well as a private medical 
report issued that same month note the absence of ulcers 
and/or malignancies.  Moderate gastritis and chronic 
appendicitis were also assessed.  Private treatment records 
thereafter do not reflect any gastrointestinal disorders.  A 
November 2002 St. Peter's University Hospital Radiology 
report noted a history of abdominal pain.  It was indicated 
that pelvic computed tomography (CT) scan with contrast noted 
sigmoid diverticulosis and it was concluded that there was no 
evidence of diverticulitis.  

The veteran's claim from which the current appeal derives was 
filed in October 2005.  The veteran asserts that his hearing 
loss and tinnitus are related to noise exposure during 
service.  A VA audiology examination was afforded in April 
2006, which confirmed bilateral hearing loss and tinnitus.  
Notwithstanding, the examiner concluded that hearing loss and 
tinnitus were not due to military noise exposure.  



Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§ 1110.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Additionally, service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claims.  38 U.S.C.A. § 5103A.  
VA has obtained all indicated medical records.  

The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify them to provide an opinion as to whether his 
claimed disorders were caused or aggravated by military 
service.  It is now well established that where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  See, 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against a claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  The Board also finds it 
significant that the veteran did not claim that he 
experienced hearing loss and/or tinnitus as part of his 
original claim of service connection filed in 1946.  In fact, 
he did not initiate this claim until 2005, almost 60 years 
after service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
(a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim). 

In this case, the Board finds that there is no competent and 
persuasive medical evidence of a current disability for which 
service connection can be granted.  Regarding the claimed 
hearing loss and tinnitus, the only competent evidence of 
record is the April 2006 VA medical opinion which concluded 
that hearing loss and tinnitus are not related to service.  
Further, there is no evidence of a current diagnosis of a 
stomach condition.  While there is evidence of post-service 
complaints of stomach pain, there is no diagnosis of a 
current stomach condition shown in the medical records and 
there are no medical findings or diagnosis to support the 
existence of underlying pathology for the reported pain.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, there 
is no basis for a grant of service connection for either 
claimed disability.

The Board also regards the medical evidence as sufficient to 
resolve the issue concerning the claim for a stomach disorder 
in this case, and there is no further duty to provide a 
medical examination or opinion.  38 U.S.C. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  The Board observes that although 
gastritis was diagnosed after service, that disorder is not 
listed among the disorders for which service connection may 
be established on a presumptive basis.  More importantly 
current medical evidence does not even suggest a current 
gastritis disorder or any other stomach disorder.  The Board 
further finds that, in the absence of any competent evidence 
a stomach disorder in service or currently, a medical 
examination and/or opinion is not warranted with respect to 
the claim for service connection for a stomach disorder.  Id; 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
compare Duenas v. Principi, 18 Vet. App. 512 (2004).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for a stomach disorder is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


